IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-17-00371-CR

                                   IN RE ROY LEE BOYKIN


                                       Original Proceeding



                                MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.1




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 24, 2018
[OT06]




      1   In light of our disposition, all pending motions are dismissed as moot.
In re Boykin   Page 2